[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant is adjudged to be the father of the child known as Morgan Jeanette Johnson, born June 23, 1993 at Stamford, Connecticut .
Roche Biomedical Laboratories, Inc. performed DNA analysis on both parties and the child finding that the probability of paternity is 99.99%. (Plaintiff's Exhibit #1). The plaintiff immediately brought suit after the birth, satisfying the constancy of accusation test.
This matter is set down for financial orders on February 17, 1995 at 10:00 a.m.
HARRIGAN, J.